   Case: 1:19-cv-00012-WAL-GWC Document #: 233 Filed: 07/23/21 Page 1 of 4




                            DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
MILES LIVINGSTON, ANNA                           ║
LIVINGSTON and CHRISTOPHER                       ║
GLAVACH,                                         ║
                                                 ║   1:19-cv-00012
                        Plaintiffs,              ║
                                                 ║
        v.                                       ║
                                                 ║
LOUIS BERGER formerly LOUIS                      ║
BERGER GROUP, VIRGIN ISLANDS                     ║
WATER & POWER AUTHORITY, and                     ║
BLUESOURCE, LLC,                                 ║
                                                 ║
                        Defendants.              ║
________________________________________________ ║
                                                 ║
LOUIS BERGER GROUP, INC.,                        ║
                                                 ║
        Third-Party Plaintiff,                   ║
                                                 ║
        v.                                       ║
                                                 ║
BLUESOURCE, LLC,                                 ║
                                                 ║
        Third-Party Defendant.                   ║
________________________________________________ ║
                                                 ║
LOUIS BERGER GROUP, INC.,                        ║
                                                 ║
        Third-Party Plaintiff,                   ║
                                                 ║
        v.                                       ║
                                                 ║
ACP, LLC,                                        ║
                                                 ║
        Third-Party Defendant.                   ║
________________________________________________ ║

TO:     Lee J. Rohn, Esq.
        Eugenio W.A. Geigel-Simounet, Esq.
        Scot F. McChain, Esq.
     Case: 1:19-cv-00012-WAL-GWC Document #: 233 Filed: 07/23/21 Page 2 of 4



Miles Livingston et al. v. Louis Berger et al.
1:19-cv-00012
Order Denying Motion for Sanctions for Failure to Comply with Court Order
Page 2



        Yohana M. Manning, Esq.
        Carl A. Beckstedt, III, Esq.
        Daryl C. Barnes, Esq.
        James L. Hymes, III, Esq.
        Warren B. Cole, Esq.

    ORDER DENYING MOTION FOR SANCTIONS FOR FAILURE TO COMPLY WITH COURT
                                  ORDER

        THIS MATTER is before the Court upon Plaintiffs Miles Livingston’s, Anna

Livingston’s, and Christopher Glavach’s Motion for Sanctions for failure to Comply with

Court Order (ECF No. 228) and Louis Berger’s Response to Plaintiffs’ Motion for Sanctions

(ECF No. 232). Plaintiffs did not file a Reply.

        Plaintiffs request that the Court sanction Louis Berger for failing to Comply with the

Court’s Order granting Plaintiffs motion to compel supplemental discovery responses (ECF

No. 228 at 1); (see also ECF No. 143 at 6).1 Following this motion, Louis Berger filed a

Notice of Service of Louis Berger’s Second Supplemental Responses to Plaintiff Mile

Livingston’s Second Demand for Production of Documents (ECF No. 231).

        Then Louis Berger responded that it submitted “track down” emails related to the

ordering and acquisition of arc flash PPE; however, it did not produce changes to Army




1 As part of the sanction, Plaintiffs request that the Court order Louis Berger to pay their
counsel “$400.00, representing one (1) hour of an attorney’s time for having to bring this
motion” (ECF No. 228 at 3). In addition, Plaintiffs request that the Court “caution Defendant
that further failure to adhere to this Court’s orders will result in further sanctions,
including deeming Plaintiff’s allegations as admitted and striking Defendant Louis
Berger[‘s]…affirmative defenses.” Id. at 3.
    Case: 1:19-cv-00012-WAL-GWC Document #: 233 Filed: 07/23/21 Page 3 of 4



Miles Livingston et al. v. Louis Berger et al.
1:19-cv-00012
Order Denying Motion for Sanctions for Failure to Comply with Court Order
Page 3



Corps. Of Engineers Work Order Issuance Procedures because “[n]o information was

found” (ECF No. 232 at 1-2).

        As to its failure to produce “track down” emails before Plaintiffs filed this motion,

Louis Berger responds that it inadvertently failed to do so because of a

“precipitated…medical condition requiring [its attorney] to undergo heart surgery on two

occasions in 2021, the first one taking place during the last week of January, 2021, with

follow up procedures in April, 2021.” Id at. 2. In addition, counsel for Louis Berger

apologizes to this Court for its inability to “fully concentrate on case matters as a

consequence of his physical condition, and respectfully submits that there was no willful

intention to withhold his information and that a failure to do so was solely the result of

human error to which all of us fall prey for time to time.”2 Id. at 2.

        Local Rule 7.1(f) states, “[u]nless there are exigent circumstances, all non-

dispositive motions shall contain a representation that the movant sought concurrence in

the motion from each party, and that it has either been granted or denied.” LRCi 7.1(f).

        First, the Court finds no exigent circumstances that would extinguish Plaintiffs’

requirement to seek concurrence before bringing this motion. Second, there is no

indication that Plaintiffs sought concurrence from each party before bringing this motion.




2Louis Berger also lays out the substantive grounds for denying the motion, but the Court
sees no reason to entertain these arguments because, as will be discussed, Plaintiffs failed
to comply with LRCi 7.1(f) in bringing this motion.
   Case: 1:19-cv-00012-WAL-GWC Document #: 233 Filed: 07/23/21 Page 4 of 4



Miles Livingston et al. v. Louis Berger et al.
1:19-cv-00012
Order Denying Motion for Sanctions for Failure to Comply with Court Order
Page 4



Thus, the Court will deny Plaintiffs’ request for sanctions for their failure to comply with

LRCi 7.1(f).

        WHEREFORE, it is now hereby ORDERED:

        1. Plaintiffs Miles Livingston’s, Anna Livingston’s, and Christopher Glavach’s

            Motion for Sanctions for Failure to Comply with Court Order (ECF No. 228) is

            DENIED.

                                                         ENTER:


Dated: July 23, 2021                                     /s/ George W. Cannon, Jr.
                                                         GEORGE W. CANNON, JR.
                                                         U.S. MAGISTRATE JUDGE
